OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                          AUSTIN




Honorable Emory I?.Spenoer
Uount~ Attornq
Aransar county
Rookport, POSJM

Dear Sir:




                                      auount to aompllanoe

                                        inion   request   wherein


                                   lulth in;th
                                            llla
                                               s lta
                                   e of the:lxmlt8o?




           &$%9&&e 947 of the Bevised Penal Statutaa of Texas,
LO&X, proSib/se ay follows:
                     ahaL be &awful for anf per-
                .y!Iti
            son to.u&oh cm attempt to cateh~any fish,
            gmen,~tgrtls,loggerhead,tdrrfipin or
            shrimp in any af the bays or natlgabL6
            water0 of thie State, within the ltita
            or within one tile,af the l%mlta of #viq




                  -
   5




 Honorable Emory N. Spanoar, June 9, 2939, PaSa S



            city or town in this State, wlth ~slnaa,
            draga',fykee, eet.neta,tramtim neta,
            trapa, dam or wefra. A town or altr La
            the meaning of thla artlole ehall be thm
            OO~eOtiOn of one hundred famlllea within
            an Itma of one square rnll Any       11
            in& any provision of thlaeirtiaX:n:&: ii:,"-
            fined not leas than twent$-?fronor mora
            than two hundred dollars. In all proeeou-
            tlona the ldentifioatlonof the boat iron
            whloh auoh violation ooouza shall be prima
            iaole evldenoe~agalnetthe owner, leaaee,
            paraon in oharge or maeter of auoh boat.
            It ahall be the duty oi auoh town to ea-
            tabllah and maintain the buoya, atakes
            or other masks.designatingthe limits got
            the one mile within whloh suoh aelnsa '~
            shall be hauled and auoh nets set."
            In answer to pour firat queatlon It la tha opinion,
 Of this department,and YOU Wty be 80 adriasd that the pbaee
 Wlthln the limit8 or within one mile of the iii&i8 of w
 OitJror town In this State" meana within a ail100r tha ,ter-
 ritorlal  limIta 0r any lnoorporatoda%ty or town; (LBpnaorib@d
 in the olty oharter of said alty or town; aad in the apant
 that there la anYnaVIgable water wlthln the lla&~.a,~aa  deaigi
 nated by the olty oharter of,auoh lnoorporatedpity or town,
 then in that avent It shall be unlawful, under the p~avlnio~
 of this etatutie,to aain% eta.,.... In or upon mob. uarlg-
able water so anoloaad,wlthlnthe limit8 of eaid~lnoorporated
 oity or town., In the event that the town or oity, In the
meaning OS this artlole,“,.ia an.Wlnoorporatad oitp or town,
,and le made a oity or toyinwlthln the meaning of this art1010
by the definition therein Bet out; then, and in that event,
 it la the opinion of thla department that the statute mean8
within one ml.18of the temltorlal limit8 of said Oity or
town, whloh would mean one ml3.aIn any dlreotlon from the
 shoreline of the area whloh oomposea the ,Oity OP tOWZ&iu
question.
           In anewac to your aeeond question, it la our OPin-
IOn that the atatuta oomprehandathat buoya shall be plao@d
at various Intervals along the ahorellne at a dlatauoe of
one mile from the llmlta of tha oltg Or towa in auoh a mu-
uer and at oloa& enough intervala that 8-0 till advise the
publ$o generally  of the llama aa W'Q praeorlbed in this
statute. ~~ to what will ooncatltutaaucfiai%ntbuoys that
Honorable Emory N. Spenoer, Juna.8, 1939, Page S



will put the public on notfos, it is our-opinion that any
buoy of a standard type, kind, oharaoter or make ordlaarily
used for such purposes oan be used for this purpoas. Wa
do not believe thst the statute oontemplatea that any par*
tloular type, kind, oharaoter or nature of.buop ahell ba
used, but only that a buoy, whloh oen be r8OOgniaed aa auah,
shall pe plaoed at various intervals, at the requlrod apao-
lng dletanoes, in order that aam8 shall bs a warnin& and
notloe to the pub110 that within the limits of said bn0~ tharw
ahall be no seining, ato.....
          Trusting that this will sufflcl8r$ly anawdc your
questions in the premises, we remain
                                     Yours very truly
                                 ATTORNETOENERAL OFTEXAS



                                               ?itir!L~
                                                   Assistant

.BC:FL
APPROVED:

ATTORNEXCENB%IL Ok?&%--




        .